Case 1:20-cv-01387-AJT-JFA Document 41 Filed 02/09/21 Page 1 of 6 PageID# 1981




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


 CENTER FOR WORKPLACE COMPLIANCE
 (f/k/a EQUAL EMPLOYMENT ADVISORY
 COUNCIL),

 Plaintiff and Counterclaim Defendant,

 v.                                             Case No. 1:20-cv-01387-AJT-JFA

 LITTLER MENDELSON, P.C., LANCE E. GIBBONS,
 THERESA GOKTURK (a/k/a CHRIS GOKTURK), and
 DOE DEFENDANTS 1-10, INCLUSIVE,

 Defendants and Counterclaimants.


             CENTER FOR WORKPLACE COMPLIANCE’S ANSWER TO
                  COUNTERCLAIMS OF LANCE E. GIBBONS
Case 1:20-cv-01387-AJT-JFA Document 41 Filed 02/09/21 Page 2 of 6 PageID# 1982




                                       COUNTERCLAIM

        Plaintiff and Counterclaim Defendant, Center for Workplace Compliance (f/k/a Equal

Employment Advisory Council (“EEAC”)) (“CWC” or “Counterclaim Defendant”), by and

through its undersigned counsel, hereby answers the counterclaims asserted by Lance E. Gibbons

(“Gibbons”) in ECF No. 31 (“Gibbons Counterclaim”) and denies all allegations not expressly

admitted herein. The numbered paragraphs below correspond to the paragraph numbers contained

in the Gibbons Counterclaim except where CWC expressly states that its response incorporates by

reference its Answer responses to the counterclaim asserted by Littler Mendelson, P.C. (“Littler”)

and Theresa Gokturk (“Gokturk”) in ECF No. 30 (“Littler Counterclaim”).

                          PARTIES, JURISDICTION AND VENUE

        1.      CWC admits the allegations in Paragraph 1.

        2.      CWC admits the allegations in Paragraph 2.

        3.      CWC admits that Gibbons purports to allege claims that, if colorable, would vest

the Court with subject-matter jurisdiction under 28 U.S.C. §§ 1331, 1338(a), 2201 and 2202.

        4.      CWC admits that venue in this District Court is proper.

                                  FACTUAL BACKGROUND

        5.      In answering Paragraph 5 of the Gibbons Counterclaim, CWC incorporates by this

reference Paragraphs numbered 10 through 44 of CWC’s Answer to the Littler Counterclaim as if

fully stated herein.

                                            COUNT 1

        6.      In answering Paragraph 6 of the Gibbons Counterclaim, CWC incorporates by this

reference Paragraphs numbered 45 through 50 of CWC’s Answer to the Littler Counterclaim as if

fully stated herein. Further, CWC denies that Gibbons seeks the declaratory judgment described



                                                1
Case 1:20-cv-01387-AJT-JFA Document 41 Filed 02/09/21 Page 3 of 6 PageID# 1983




in Paragraph 50 of the Littler Counterclaim, and CWC denies that Gibbons is entitled to any of the

relief requested in Paragraph 50 of the Littler Counterclaim.

                                             COUNT 2

       7.      In answering Paragraph 7 of the Gibbons Counterclaim, CWC incorporates by this

reference Paragraphs numbered 51 through 56 of CWC’s Answer to the Littler Counterclaim as if

fully stated herein. Further, CWC denies that Gibbons seeks the declaratory judgment described

in Paragraph 56 of the Littler Counterclaim, and CWC denies that Gibbons is entitled to any of the

relief requested in Paragraph 56 of the Littler Counterclaim.

            RESPONSE TO GIBBONS COUNTERCLAIM PRAYER FOR RELIEF

       CWC denies that Gibbons is entitled to any of the relief requested in paragraphs 1 through

5, and all subparts, of the Prayer for Relief contained in the Littler Counterclaim or to any relief

whatsoever.

                               CWC’S AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

       Gibbons fails to state a claim against CWC upon which relief can be granted. Further,

Gibbons’ claims are ambiguous, vague, and/or unintelligible. CWC avers that Gibbons’ claims do

not describe the events or legal theories with sufficient particularity to permit CWC to ascertain

all defenses that may exist.

                                   Second Affirmative Defense

       Gibbons’ claims are barred, in whole or in part, by the applicable statute of limitations

because Gibbons was aware that the Copyrighted Works consistently contained copyright notices

solely in favor of CWC or EEAC, as applicable, and he did not contest such public attribution of

copyright ownership solely to those entities until after the statute of limitations for such claims.



                                                  2
Case 1:20-cv-01387-AJT-JFA Document 41 Filed 02/09/21 Page 4 of 6 PageID# 1984




                                  Third Affirmative Defense

       Gibbons’ claims are barred, in whole or in part, by the doctrines of laches, waiver, unclean

hands, and/or estoppel because Gibbons knowingly drafted materials for EEAC and CWC within

the scope of his job duties for NT Lakis, LLP and failed to object to the consistent, public

attribution of copyright ownership solely to those entities throughout his tenure at NT Lakis, LLP

and only objects now in a meritless attempt to excuse his massive, willful, commercial copyright

infringement of CWC’s Copyrighted Works. Gibbons’ years of failure to raise any objection to

the exclusive attribution of copyright ownership of the Copyrighted Works in favor or CWC (or

EEAC, as applicable) invited CWC to rely upon the copyright notices exclusively in favor of CWC

(or EEAC, as applicable), which CWC then relied upon when registering the Copyrighted Works

with the U.S. Copyright Office.

                                  Fourth Affirmative Defense

       Gibbons’ claims are barred, in whole or in part, because Gibbons lacks standing to

challenge the sufficiency of work-made-for-hire and/or assignment agreements between CWC and

NT Lakis, LLP as well as between NT Lakis, LLP and Gokturk as he is not the owner of the

copyrights subject to such agreements.

                     Reservation of Rights to Assert Additional Defenses

       CWC has not knowingly or intentionally waived any applicable defenses, and it reserves

the right to assert and rely upon other applicable defenses that may become available or apparent

during discovery in this matter. CWC reserves the right to amend or seek to amend its answer

and/or affirmative defenses.




                                                3
Case 1:20-cv-01387-AJT-JFA Document 41 Filed 02/09/21 Page 5 of 6 PageID# 1985




                                  PRAYER FOR RELIEF

       WHEREFORE, CWC respectfully demands the entry of judgment in its favor and against

Gibbons as follows:

          A. That the Gibbons Counterclaim and each and every allegation and subpart

              contained therein be dismissed with prejudice;

          B. That CWC recover its costs of suit incurred herein, including reasonable attorneys’

              fees; and

          C. For such other and further relief as the Court may deem just and proper.

 Dated: February 9, 2021                          Respectfully submitted,

                                                  MORGAN LEWIS & BOCKIUS LLP

                                                  By:        /s/ Mark L. Krotoski
                                                             /s/ J. Kevin Fee
                                                        Mark L. Krotoski (pro hac vice)
                                                        J. Kevin Fee (Virginia Bar. No. 88376)
                                                        Jane W. Wise (pro hac vice)
                                                        Rachel E. Fertig (pro hac vice)
                                                        1111 Pennsylvania Ave. NW
                                                        Washington, DC 20004-2541
                                                        Telephone: +1.202.739.3000
                                                        Facsimile: +1.202.739.3001

                                                        Thomas Y. Nolan (pro hac vice)
                                                        1400 Page Mill Road
                                                        Palo Alto, CA 94304
                                                        Telephone: +1.650.843.4000
                                                        Facsimile: +1.650.843.4001
                                                        mark.krotoski@morganlewis.com
                                                        kevin.fee@morganlewis.com
                                                        jane.wise@morganlewis.com
                                                        rachel.fertig@morganlewis.com
                                                        thomas.nolan@morganlewis.com

                                                        Attorneys for Plaintiff and Counterclaim
                                                        Defendant     Center     for  Workplace
                                                        Compliance



                                              4
Case 1:20-cv-01387-AJT-JFA Document 41 Filed 02/09/21 Page 6 of 6 PageID# 1986




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 9, 2021, the foregoing CENTER FOR WORKPLACE

COMPLIANCE’S ANSWER TO COUNTERCLAIMS OF LANCE E. GIBBONS was

electronically filed with the Clerk of the Court using the CM/ECF system, which will then send a

notification of such filing (NEF) to the following counsel:

 Attorneys for Defendants and                     Attorneys for Defendant and Counterclaimant
 Counterclaimants Littler Mendelson, P.C.,        Lance E. Gibbons
 and Theresa Gokturk

 John A. Burlingame                               Robert C. Gill, II
 (Virginia Bar No. 32694)                         (Virginia Bar No. 26266)
 2550 M Street, NW                                Ian A. McLin (Virginia Bar No. 92403)
 Washington, DC 20037                             Saul Ewing Arnstein & Lehr LLP
 Telephone: +1.202.626.6871                       1919 Pennsylvania Ave. NW, Suite 550
 john.burlingame@squirepb.com                     Washington, DC 20006
                                                  Telephone: +1.202.295.6605
 David S. Elkins (pro hac vice)                   robert.gill@saul.com
 Joseph Patrick Grasser (pro hac vice)            ian.mclin@saul.com
 1801 Page Mill Road, No. 110
 Palo Alto, CA 94304
 Telephone: +1.650.843.3378
 david.elkins@squirepb.com
 joseph.grasser@squirepb.com

 Joseph A. Meckes (pro hac vice)
 275 Battery Street, 26th Floor
 San Francisco, CA 94111
 Telephone: +1.925.595.8225
 joseph.meckes@squirepb.com

 Eleanor Marie Carney Hagan
 (pro hac vice)
 Key Tower, 127 Public Square #4900
 Cleveland, OH 44144
 Telephone: +1.216.479.8072
 eleanor.hagan@squirepb.com

 Dated: February 9, 2021                               By:      /s/ J. Kevin Fee
                                                               J. Kevin Fee
